            !G\h\/\1
nR
l \
✓
    I
        \
            \   - 1 iI             l
                         \ \:\,/_.\L              FEINZEIG & JASKIEL
                                                     3025 Quentin Road
                                                 Brooklyn, New York 11234
                                                Telephone No.: (347) 462-2295
                                                Facsimile No.: (212) 202-4009

    Solomon J. Jaskiel, Esq.
    soljas@gmaiVcom




                             rvffi~~O ENDORS£D"J•nuary                    16, 2020

    ByECF

    The Honorable Louis L. S~n                                                       TSDC SD:\Y
    United States District Judge                                                     DOC"l \IE~T
    U.S. District Court                                                              ELECTRO~lCALLY FILED
    500 Pearl Street
    New York, NY 10007                                                               DOC#:
                                                                                     DATEF--IL_E_O_:_/&_/_t/-~-c-
                   Re:          Vitcom LLC v. AT&T Corp.,
                                Civ No. 1: 19-cv-00295-LLS

    Dear Judge Stanton:

            I write as counsel for Plaintiff Vitcom, LLC, and with the support of AT&T' s counsel, to
    respectfully request the adjournment of the conference presently scheduled for January 17, 2020.
    At the just previous conference, which took place on September 13, 2019, the Court deferred
    signing a scheduling order. The Court, knowing the complex factual nature of the action. urged the
    parties to continue to work together to see if the action could be resolved without further court
    intervention.

            Since then, the parties have continued to exchange information. The parties have identified
    additional information that Vitcom needs to obtain, process and give to AT&T. Also, the Federal
    Communications Commission ("FCC") issued an Order on December 17, 2019 which has
                                                                                                               So
    significant impact on the claims on this case. The parties believe that further exchange of
    information and discussion wo~d be helpful at this point. We therefore ask that the conference be
                                                                                                             0~
    adjourned to February 28, 20l--'ra112:30, a date and time which we have cleared with Chambers.           ~.,l.
    This will give the parties to the time to provide the additional information identified, analyze
    impact the FCC Order and would allow the parties to focus on and perhaps bring a resolution.              5-\w-l\
                   This would be the first time a post-September 2019 conference would be adjourned at a       '(,~~
Letter to the Honorable Louis L. Stanton
January 16, 2020
Page 2

parties' request.

         We appreciate the Court's consideration.



                                                    Respectfully submitted,

                                                    s/Solomon J. Jaskiel

                                                    SOLOMON J. JASKIEL
SSJ/sb

cc:      Counsel for AT&T (By ECF)




                                                                              \
                                                                              '
